Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected clais, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding clams 14, 15, 18, 
The terms “substantially” and “similar” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard 
The claim will be examined as best understood wherein “a substantially similar state-of-health” is read as “a same state-of-health”. 


Regarding claim 16, 20
The terms “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claim will be examined as best understood wherein “substantially equal” is read as “equal”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberson et al. “Performance Assessment of the PNM Prosperity Electricity Storage Project” in view of Nakaya US 2014/0320144.
 
Roberson teaches:
17. A battery power system comprising a plurality of battery containers (see FIG1 and page 14, noting “Six shipping containers of advanced lead-acid batteries”) that provide an output power to a point-of-interconnect associated with a power grid (see FIG2, ie at inverter).  

Roberson fails to teach:
A method for maintaining said battery power system comprising said plurality of battery containers each comprising a plurality of battery modules, the method comprising redistributing the plurality of battery modules associated with a given one of the plurality of battery containers to respective remaining battery containers of the plurality of battery containers, wherein after redistribution, each of a portion of the plurality of battery containers comprises a plurality of original battery modules and one of the plurality of battery modules associated with the given one of the plurality of battery containers.  
	Nakaya teaches a method for maintaining said battery power system comprising said plurality of battery containers each comprising a plurality of battery modules (see BMa. BMb, etc., FIG15A), the method comprising redistributing the plurality of battery modules associated with a given one of the plurality of battery containers (BP2, BP3) to respective remaining battery containers of the plurality of battery containers, wherein after redistribution, each of a portion of the plurality of battery containers comprises a plurality of original battery modules and one of the plurality of battery modules associated with the given one of the plurality of battery containers (see 15A redistributed to 15B noting resulting container modules wherein at least two of each original module remain and at least one module is swapped, see module labels “BMa” and “BMb” to trace movement of said batteries.

It would have been obvious to provide said method for maintaining as taught by Nakaya into the system of Roberson with the motivation of providing known and desirable maintenance of said batteries by equalizing said SOH of said containers. 

Allowable Subject Matter

Claims 14-16 would be allowable if  re-written to overcome the 112 rejection above. 

Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further re-written to overcome the 112 rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836